Case 1:18-mc-91490-FDS Document 18 Filed 04/27/20 Page 1 of 2
Case 1:18-mc-91490-FDS Document 17-1 Filed 04/30/20 Page 1 of 2

COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, SS. ° SUPREME JUDICIAL COURT

FOR SUFFOLK COUNTY
No; BD-2018-110

IN RE: MARC JOHN RANDAZZA

ORDER

This matter came before the Court, Gaziano, on the motion
for an order to enter that the lawyer is no longer subject to the
twelve month suspension imposed by this Court's May 14, 2018 Order
of Term Suspension/Stayed, the execution of which was stayed for
eighteen (18) months retroactive to October 10, 2018, and
conditioned upon the lawyer's compliance with the Order entered in
the Supreme Court of Nevada. With the Office of Bar Counsel
assenting to the motion and the fact that execution of the
suspension was stayed, the lawyer was never in fact suspended from
the practice of law, therefore no formal order of reinstatement
is required,

Upon consideration thereof, it is ORDERED that Mare John

Randazgza shall no longer be subject to the twelve (12) month

RECEIVED

412712020 7:55 AM

MAURA 8, DOYLE, CLERK
SUPREME JUDICIAL COURT
THE COUNTY OF SUFFOLK
Case 1:18-mc-91490-FDS Document 18 Filed 04/27/20 Page 2 of 2
Case 1:18-mc-91490-FDS Document 17-1 Filed 04/30/20 Page 2 of 2

term suspension for the misconduct that gave rise to the petition

for discipline.

By. 7 Court, (Gaziano, J.)

i

asilstantClerk

Entered: /97 [36
